Treat, D. J.
A demurrer is interposed to the bill on grounds therein stated. The plaintiff, claiming to be the assignee of patents mentioned, granted to defendants a license for the use of the same on terms prescribed. A former suit was brought for an infringement, which this court held could not be maintained so long as said license was outstanding.* Its ruling was based on Hartell v. Tilghman, 99 U. S. 547. This suit is for the revocation of said license and for other relief. Under the allegations of the hill, if maintained, the plaintiff’s right to relief will obtain, the measure thereof to follow as the facts may demand.
The court holds the demurrer not well taken, and the same is overruled.

See 7 Fed. Rep. 208.